UPON APPELLANTS’ EMERGENCY REQUEST FOR PERMISSION TO PROCEED IN THE LOWER TRIBUNAL ON MOTION FOR RELIEF FROM PRIOR DISCIPLINARY ORDERS.
PER CURIAM.
The appellants’ emergency request for permission to proceed in the lower tribunal on motion for relief from prior disciplinary orders filed by appellants, Paul S. Pariser and Daniel C. Fowler, is hereby denied because consent of this court is not re*1079quired as a condition precedent for the appellee’s consideration of appellants’ request for relief from the Board. Ohio Casualty Group v. Parrish, 350 So.2d 466 (Fla.1977); Richter v. Florida Power Corporation, 366 So.2d 798 (Fla.2d DCA 1979). We distinguish Wood v. Department of Professional Regulation, 490 So.2d 1079 (Fla. 1st DCA 1986), in that the instant case does not involve the law of the case; but, rather, whether the discovery of recent information requires a new hearing and reconsideration of disciplinary action by the Board.
DENIED.
ANSTEAD, GLICKSTEIN and WALDEN, JJ., concur.